      Case 1:20-cr-00136-PLM ECF No. 15 filed 09/09/20 PageID.31 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                            Hon. Paul L. Maloney
 v.
                                                            Case No. 1:20-cr-00136
 DEBARIOUS DELVON NOBLE,

       Defendant.
 ________________________________/
                                      ORDER

        This matter is before the Court on the government’s motion for pretrial

detention. The government sought defendant Debarious Delvon Noble’s detention on

the basis of that he poses a danger to the community, 18 U.S.C. § 1342(f)(1), and that

he poses a significant risk of flight, 18 U.S.C. § 3142(f)(2)(A). The Court conducted

an evidentiary hearing on September 9, 2020, at which defendant was represented

by counsel.

        Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has met its burden of

establishing by preponderant evidence that defendant poses a significant risk of flight

and has proven by clear and convincing evidence that defendant poses a danger to

the community. The Court finds, as explained on the record, that there is no condition

or combination of conditions that will assure the appearance of defendant and the

safety of the community.
    Case 1:20-cr-00136-PLM ECF No. 15 filed 09/09/20 PageID.32 Page 2 of 2




      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on September 9, 2020.




                                           /s/ Phillip J. Green
                                          PHILLIP J. GREEN
                                          United States Magistrate Judge




                                      2
